Citation Nr: 1108646	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1971, including service in Korea from at least January 1969 to December 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Acting Veterans Law Judge in December 2009.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from peripheral neuropathy of the bilateral lower extremities, a condition that he attributes to herbicide exposure during his service in South Korea.  For the reasons that follow, the Board preliminarily finds that the Veteran was exposed to herbicides while in South Korea.  As the Board does not have sufficient information to decide his claim, however, it shall be remanded.

First, for the purpose of further developing the claim, the Board will concede that the Veteran was exposed to Agent Orange during his service in Korea.  VA regulations were recently amended to state that veterans who served in certain units that operated in or near the Korean DMZ in areas where herbicides are known to have been applied between April 1, 1968 and August 31, 1971 shall be presumed to have been exposed during such service to an herbicide agent.  See Herbicide Exposure and Veterans With Covered Service in Korea, 76 Fed. Reg. 4245-01 (Jan. 25, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)) (effective Feb. 24, 2011).  Though this regulation may not be effective prior to this decision being promulgated, the Board notes that this regulation only codifies VA's longstanding recognition that herbicide agents were employed along the DMZ.  Also, given that the Board is remanding the Veteran's claim, by the time that his claim will be readjudicated, this regulation will no doubt be in effect.  Thus, the Board has no reservations about applying this regulation in this decision.  

The regulation further states that any veteran claiming this presumption must have served in a unit determined by the Department of Defense to have operated in or near the Korean DMZ.  Such a list is maintained in the VA Adjudication Procedure Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (October 4, 2010).

A review of the Veteran's DD-214 shows that the Veteran had over 13 months of foreign service.  His service personnel records reveal that he was stationed in Korea as part of the 2nd Military Police Company of the 2nd Infantry Division from at least January 1969 through December 1969.  

While the Veteran's particular Company is not listed among those in the VA Adjudication Procedure Manual, the Board notes that many others from the 2nd Infantry Division are.  Further, in his December 2009 Videoconference hearing, the Veteran described his duties while stationed in Korea; stating that he frequently had to visit areas at or near the DMZ.  The Veteran also submitted letters from soldiers with whom he served, and these letters spoke of the use of Agent Orange in and around the areas where they were stationed.  

In addition, the Veteran supplied a picture of the Freedom Bridge.  This picture showed that it was manned by two units of the 2nd Infantry Division - the 1st Battalion, 9th Infantry and 3rd Battalion, 23rd Infantry - and both of these units are listed among those that served along the DMZ.  This picture also demonstrates that traffic control was handled by the 2nd Military Police Company, which as noted above was the Veteran's detail.  

Though the Board could ask that information regarding the Veteran's service be sent to the U.S. Army and Joint Services Records Research Center for confirmation that his service qualifies for the presumption, the Board has determined that this step is unnecessary.  More specifically, given the competent and credible evidence provided by the Veteran in his testimony and the buddy statements that he submitted, the Board finds more than adequate evidence to presume that the Veteran was exposed to herbicides during his service in Korea.  

Despite conceding that the Veteran was exposed to herbicide agents, the Board cannot grant the Veteran's claim based on the evidence currently of record.  

A list of the diseases and conditions associated with herbicide exposure is found at 38 C.F.R. § 3.309(e) (2010).  Though acute and subacute peripheral neuropathy are listed, the regulation is also clear that these conditions must appear "within weeks or months of exposure to an herbicide agent."  Id., Note 2.  

Here, the Board notes that the Veteran has been diagnosed as suffering from peripheral neuropathy, but whether this condition is considered acute or subacute as defined by VA regulation is unclear.  Further, the regulation presumes that acute or subacute peripheral neuropathy resolves within two years of onset, yet the Veteran here continues to suffer from this condition.  Id. 

However, there is competent and credible evidence that the Veteran suffered from some sort of neuropathy within the applicable time period.  In his December 2009 hearing, the Veteran stated that he remembered having trouble with his feet while in Korea.  He also recalled being in a traffic accident shortly after he returned from Korea; stating that the accident occurred when he tried to depress the brake pedal but was unable to move his foot to do so.  

The Board is not in a position to determine the nature of the condition from which the Veteran currently suffers or whether the Veteran suffered from acute or subacute peripheral neuropathy within the time frame specified by the applicable regulation.  See Smith v. Brown, 8 Vet. App. 546, 553 (1996) (stating that the Board "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.").  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board shall remand the Veteran's claim in order to obtain the missing evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.

2.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the nature and etiology of his peripheral neuropathy.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.

The examiner is then asked to state whether the Veteran currently suffers from peripheral neuropathy of the bilateral lower extremities.  If the examiner finds that the Veteran is currently suffering from peripheral neuropathy, then the examiner is asked to provide an opinion as to its etiology, stating whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's current disability had its onset in, or is otherwise causally related to his active service.  

The examiner should also state, if possible, whether the Veteran's reports of suffering from foot problems in service and immediately thereafter are evidence that he suffered from acute or subacute peripheral neuropathy.  

Finally, the Board notes that although peripheral neuropathy itself is not a disease subject to presumptive service connection, many claimants suffer from peripheral neuropathy as a complication of other diseases that are subject to the presumption, diabetes being chief among them.  The examiner is thus asked whether the Veteran's claimed peripheral neuropathy is secondary to any other disease and if so, to provide an etiology for this disease and state whether it is at least as likely as not related to his active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

4.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


